UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7746


BENJAMIN DAVIS, III,

                Plaintiff – Appellant,

          v.

W. ROADHEAVER, Cpl.; SOLSTICE, Cpl.; TYLER, Capt.; DURST, Lt.,;
LLEWELYN, Lt.; CROSS, Sgt., Individually and in their Official
Capacities,

                Defendants – Appellees,

          v.

OFFICE OF THE ATTORNEY GENERAL,

                Party-in-Interest.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-01936-WDQ)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Davis, III, Appellant Pro Se.  Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Benjamin     Davis,    III,       appeals    the    district   court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and denying reconsideration.             We have reviewed the record and

find   no   reversible    error.         Accordingly,      we    affirm    for   the

reasons stated by the district court.                  Davis v. Roadheaver, No.

1:09-cv-01936-WDQ (D. Md. Nov. 18, 2010); Davis v. Roadheaver,

No. 1:09-cv-01936-WDQ (D. Md. July 16, 2010).                    We dispense with

oral   argument   because       the     facts    and    legal    contentions     are

adequately    presented    in     the    materials      before    the   court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          3